Citation Nr: 1213106	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1969, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, dated in May 2007 and July 2007, which, in relevant part, denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in January 2012.  A transcript of that hearing is of record.  At his hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2012).

In response to the question regarding exposure to asbestos on his February 2007 claim, the Veteran wrote "unknown."  In an August 2007 deferred rating decision, an RO rating specialist indicated that further development needed to made with respect to this issue, to include asking the Veteran what disabilities he attributed to exposure to asbestos.  Thus far, it appears that the Agency of Original Jurisdiction (AOJ) has not pursued further development with respect to this issue, and therefore, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred a prostate disorder as a result of his active service in Vietnam, specifically as a result of exposure to herbicides.  The Veteran additionally contends that he has a current bilateral knee disorder that he incurred as a result of jumping out of helicopters, while wearing heavy military equipment, during his service in Vietnam.  

The Veteran's service treatment records (STRs) are devoid of any reference to, complaint of, or treatment for any prostate disorder or knee disorder.  His September 1969 separation examination only revealed clinical findings pertaining to problems with his vision.  

The first evidence of post-service treatment for the Veteran's claimed knee disorder is found in a July 2005 letter from Mitchell Shaw, D.O., wherein Dr. Shaw indicated that the Veteran had bilateral knee arthrosis.  The first evidence of VA treatment of record is found in a March 2007 VA primary care consultation report, which revealed that the Veteran was assessed with having arthritis of the knees at that time.  The Veteran was going to try taking ibuprofen until he saw the physician again.  In a May 2007 primary care physician report, the Veteran was noted as having crepitence, and some discomfort to palpation in the patella and medial joint space.  The report indicated that the Veteran's knee pain was not resolved with ibuprofen.  

Treatment records from David Foster, M.D., at Christus Spohn Health System, dated from November 2006 to February 2007, revealed that the Veteran also sought private treatment for his bilateral knee pain.  The November 2006 report indicated that the Veteran had a history of osteoarthritis.  The report also indicated that the Veteran had received steroid injections in the past and was requesting injections again.  The Veteran was assessed with having osteoarthritis.  The plan was for the Veteran to receive steroid injections every three to four months, and/or to be referred to a specialist if requested.  In February 2007, he received further steroid injections in his knees.  At that time, he was assessed with having bilateral knee degenerative joint disease (DJD).  The report further indicated that the Veteran was to be referred to Dr. Michael Britt for further treatment of DJD of both knees.  

The Veteran was seen for a VA orthopedic surgeon consultation in June 2007.  The Veteran reported to the surgeon that he had had scope surgery for unknown reasons about 15 years prior to the consultation.  He reported that his knee pain was usually dull, but that he had experienced episodes of severe pain.  The surgeon noted that the pain was localized along the medial joint line.  Examination of the Veteran's knee, revealed a varus deformity bilaterally, which appeared to be a combination of genu varum and DJD.  X-rays revealed tricompartmental osteoarthritis bilaterally.  

VA orthopedic physician reports revealed that the Veteran began receiving cortisone injections in September 2007.  He was again noted as having pain along the medial joint line and patellofemoral joint tenderness.  In December 2007, he again received cortisone injections, and was noted to have a continuing diagnosis of bilateral DJD of the knees.  In February 2008, the Veteran began receiving viscosupplementation injections in both knee joints.  He received a series of three injections through March 2008.  

With respect to the Veteran's claimed prostate disorder, an April 2007 VA urology consultation report revealed that the Veteran was found to have a prostate nodule during a digital rectal examination.  His May 2007 primary care physician report indicated that he was found to have a prostate nodule and that he was going to have a biopsy performed.  A July 2007 VA urology procedure note revealed that the Veteran underwent a transrectal ultrasound and prostate biopsy at that time.  A follow-up urology note, also dated in July 2007, revealed that he was found to have prostatic intraepithelial neoplasm (PIN), chronic inflammation, and atrophy on the right side of the prostate.  He was found to have a prostatic concretion and chronic inflammation, with no evidence of malignancy, on the left side.  The impression was high grade PIN or proliferative inflammatory atrophy (PIA) and a continued high risk of eventual diagnosis of prostate cancer.  The Veteran underwent a subsequent biopsy of his prostate in October 2007.  The biopsy results indicated that he had atrophy and chronic inflammation of both sides of the prostate.  No evidence of malignancy was found.  

During his January 2012 personal hearing, the Veteran testified that he was waiting to be able to see his doctor in order to have another biopsy of his prostate to determine if his prostate nodules were malignant.  The Veteran further testified that he believed that his arthritis of the knees was incurred as a result of jumping out of helicopters with tremendous weight during his service in Vietnam.  He testified that he probably began receiving treatment for pain in his knees in the early 1980's.  He reported that he had orthopedic surgery performed on his knees in the 1990's, while living in Salt Lake City.  He reported that even though he felt pain in his knees between his separation from service and the 1980's, he did not seek treatment until he began feeling constant pain.  

The Board observes that in some circumstances, a disease associated with exposure to certain herbicide agents, such as prostate cancer, will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  See 38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011).  

As the Veteran has verified service in Vietnam, his exposure to herbicides may be presumed.  Even so, the record does not yet contain evidence of a prostate cancer diagnosis.  Significantly, however, the Veteran has been noted as being at a high risk of developing prostate cancer as a result of his diagnosed PIN.  Moreover, the Board observes that the last evaluation of record of the Veteran's prostate was performed in October 2007.

Based on the evidence of record, the Board has considered the possibility that the Veteran's bilateral knee disorder and prostate disorder could possibly be linked to his active service.  In this regard, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, as the evidence has revealed that the Veteran's current knee and prostate disorders could be related to his active service, the Board finds that the Veteran should be afforded appropriate VA examinations in order to determine the nature and etiology of his currently diagnosed knee and prostate disorders.

As this case is being remanded for the foregoing reason, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA treatment for his claimed disorders, and records of his VA care, dated since March 2008, have not been associated with the claims file.  Under the law, VA must obtain outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, on remand, all relevant private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  The Board notes that the Veteran reported undergoing orthopedic surgery on his knees during the 1990's while living in Salt Lake City.  Additionally, treatment records from Dr. Foster reveal that the Veteran was to be referred to Dr. Michael Britt for treatment.  Moreover, the Veteran reported that he was planning to see his doctor for further evaluation of his prostate condition.  Treatment records pertaining to the Veteran's orthopedic surgery and records from Dr. Britt have not yet been associated with the claims file.  Accordingly, the RO/AMC should make reasonable attempts to obtain these records and any additional records pertaining to a recent evaluation of the Veteran's prostate.

Accordingly, the case is REMANDED for the following action:


1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed knee and prostate disabilities from the VA Health Care System in San Antonio, Texas, dated since March 2008.

2.  Request that the Veteran provide the name and address of any and all health care providers or treatment facilities that have provided him with treatment for his bilateral knee disorder and/or prostate disorder, to include any treatment from the orthopedic surgery that he underwent in Salt Lake City in the 1990's, and any treatment records from Dr. Michael Britt.  Make the necessary arrangements to obtain treatment records from any identified provider/facility.  Additionally, make arrangement to obtain any outstanding treatment records from David Foster, M.D. dated since February 2007, and any records pertaining to a recent evaluation of the Veteran's prostate.  All reasonable attempts should be made to obtain such records.  

3.  Thereafter, schedule the Veteran for a VA genitourinary examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that a review of the claims file has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all disorders of the prostate found to be present, to include any prostate cancer.

If, and only if prostate cancer IS NOT diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed prostate disorder had its clinical onset during active service or is related to any in-service event, disease, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.

4.  Schedule the Veteran for a VA orthopedic examination of the knees.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that a review of the claims file has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all disorders of the Veteran's knees found to be present, to include any degenerative joint disease.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral knee disorder, to include degenerative joint disease, had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this report, the examiner should address the Veteran's contention that his knee disability was incurred as a result of jumping out of helicopters while wearing heavy military equipment, and his contention of a continuity of symptomatology since his separation from active service.  The examiner is advised that the Veteran is a combat veteran and his reports of jumping out of helicopters while wearing heavy military equipment is consistent with the circumstances and conditions of such service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claims on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



